No. 123,200

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    SEYED SAJADI, M.D.,
                                         Appellee,

                                              v.

                             KANSAS BOARD OF HEALING ARTS,
                                      Appellant.


                               SYLLABUS BY THE COURT


1.
         The statute governing revocation or suspension of licenses permits the Board of
Healing Arts to take disciplinary action against a physician who is dually licensed in
another state and who has had disciplinary action taken against them by the proper
licensing authority of another state, territory, District of Columbia, or country. K.S.A. 65-
2836(j). In determining the appropriate sanction to impose, the Kansas Board of Healing
Arts may properly consider all facts and circumstances which gave rise to the sanction in
the state where the conduct occurred.


2.
         Engaging in the practice of the healing arts is a privilege. Accordingly, the Board
of Healing Arts is vested with broad discretion in ensuring that the public health, safety,
and welfare of Kansans are shielded from the unprofessional and improper practice of
medicine. In carrying out that responsibility when sanctioning a physician in accordance
with K.S.A. 65-2836(j), the Kansas Board of Healing Arts is not limited to imposition of
a sanction which simply mirrors the disciplinary measure taken in the state that acted
first.



                                               1
3.
        The sanctioning authority governing the Board of Healing Arts is defined and
limited exclusively by the law of this state. The Guidelines for the Imposition of
Sanctions published by the Board of Healing Arts are simply a resource intended to aid
the Board in determining the appropriate sanction in the cases that come before it. They
are not mandates and are not intended to constrain the Board from exercising its entire
range of authority in any given case.


        Appeal from Shawnee District Court; THOMAS G. LUEDKE, judge. Opinion filed September 24,
2021. Reversed.


        Tucker L. Poling, former general counsel, Courtney Cyzman, general counsel, and Warran D.
Wiebe, deputy general counsel, Kansas State Board of Healing Arts, for appellant.


        Russell Keller and Mark W. Stafford, of Forbes Law Group, of Overland Park, for appellee.


Before BUSER, P.J., HILL and ISHERWOOD, JJ.


        ISHERWOOD, J.: The Kansas State Board of Healing Arts imposed three sanctions
against Dr. Seyed Sajadi including public censure, a $5,000 fine, and limitations on his
practice of medicine. The district court affirmed the censure and fine but rescinded the
limitations imposed on Dr. Sajadi's medical license. The Board appeals to this court
seeking reversal of the district court's order and argues the district court improperly
substituted its judgment for that of the Board. Because we find that the Board's decision
consisted of sanctions that were reasonable and valid under Kansas law, we reverse the
district court's decision rescinding the practice limitations on Dr. Sajadi's medical license.




                                                   2
                        FACTUAL AND PROCEDURAL BACKGROUND

       Dr. Seyed Sajadi is a physician and surgeon licensed to practice medicine in
Kansas and Missouri. He had owned and operated clinics in both states under the name of
Lipo Body Enhancement, LLC (Lipo Body), where he performed various cosmetic and
surgical procedures. Dr. Sajadi's primary office is in Overland Park, Kansas, but he often
traveled to Springfield, Missouri, to perform procedures.


       In June 2013, Dr. Sajadi performed an abdominal liposuction surgery on Patient 1
at the Springfield, Missouri office of Lipo Body. Dr. Sajadi had three different cell phone
numbers and shared at least two of those with Patient 1. He instructed her to text or call
after surgery if complications arose. Within a few hours of Patient 1's surgical procedure,
Dr. Sajadi was satisfied that her condition was stable, so the doctor left Springfield to
return to his home in Overland Park, 2 hours and 40 minutes away. Dr. Sajadi did not
have a secondary protocol in place if Patient 1 was unable to reach him. He also had not
forged an agreement with local healthcare professionals or hospitals to monitor his
patients or provide for their post-surgical care should the need arise. Finally, he did not
have admitting privileges at any Springfield area hospitals.


       That evening, Patient 1 experienced light-headedness, secreted fluids, and
developed pools of blood in her bed. Her husband repeatedly sought to contact Dr. Sajadi
at both numbers the doctor had provided but his efforts were fruitless. Dr. Sajadi
apparently did not recognize the number for Patient 1's husband, so he declined to answer
any of the calls.


       After failing to reach Dr. Sajadi, Patient 1 went to an emergency department in
Springfield, where healthcare providers diagnosed her with third spacing of fluid
following liposuction. The hospital admitted her for observation. About 30 minutes after
trying to reach the doctor, Patient 1's husband received a call back from him. Following

                                              3
the conversation with the spouse, Dr. Sajadi contacted the hospital to learn more about
Patient 1's condition.


       A formal complaint was filed with the Missouri State Board of Registration for the
Healing Arts (Missouri Board) as a result of Dr. Sajadi's care and treatment of Patient 1.
In March 2018, the doctor entered into a settlement agreement with the Missouri Board to
resolve the incident involving Patient 1. The agreement included stipulated facts detailing
the events which prompted the disciplinary action taken against Dr. Sajadi. The sanctions
imposed by the Missouri Board included a public reprimand and an order for Dr. Sajadi
to successfully complete an agency approved course on communication.


       A month later, the Kansas Board of Healing Arts (the Board) received a
Disciplinary Alert from the Federation of State Medical Boards and learned that Dr.
Sajadi was sanctioned in Missouri for "Conduct/Practice Which Is Or Might Be
Harmful/Dangerous to the Health of the Patient/Public." The Board issued a Summary
Order finding that Dr. Sajadi violated K.S.A. 65-2836(j) when the Missouri Board took
disciplinary action against him. The Board imposed a public censure and $10,000 fine.
Dr. Sajadi requested a hearing before the full Board seeking reconsideration of the
Summary Order.


       The Board conducted an administrative hearing in response to the doctor's request,
and Dr. Sajadi testified in order to better explain the underlying facts of the incident with
Patient 1. Additionally, Dr. Sajadi's attorney provided the Board with a copy of the
settlement agreement between the doctor and the Missouri Board. The Board concluded
that the facts contained within the agency record, including Dr. Sajadi's hearing
testimony, demonstrated that the doctor engaged in itinerant surgery in a manner that
endangered patient safety.




                                              4
       The Board issued a Final Order outlining the sanctions it deemed appropriate,
including a public censure and a $5,000 fine. The Board also imposed these limits on Dr.
Sajadi's Kansas license to practice medicine and surgery:


                  "Licensee shall make arrangements to be physically present to attend to the
       patient, if needed, within 20 minutes notice (initial contact) at all times during the first 24
       hours following any surgical procedure conducted by Licensee. For the purpose of this
       requirement, '20 minutes' refers to the total time to travel to the local location at which
       the Licensee has admitting privileges.


                  "Prior to conducting any surgical procedure, Licensee must have a written
       protocol in place that provides for appropriate backup coverage in the event the Licensee
       cannot be immediately reached in the first 24 hours following the surgical procedure
       and/or if Licensee unexpectedly becomes unavailable during that time period. Such
       protocol must be communicated to and agreed to by the patient prior to the date of
       surgery.


                  "Licensee shall not conduct any surgical procedure unless Licensee has admitting
       privileges with a hospital within 20 miles of the location at which the surgical procedure
       is conducted."


       Dr. Sajadi petitioned the district court to review the Board's Final Order and
argued that the order was unreasonable, arbitrary, and capricious under K.S.A. 77-
621(c)(8). The court concurred that the doctor violated K.S.A. 65-2836(j) based on the
disciplinary action taken by the Missouri Board. It upheld the Board's sanctions of public
censure and a $5,000 fine but agreed with Dr. Sajadi that the practice limitations the
Board placed on his medical license were unreasonable and eliminated that sanction. The
court's conclusion stemmed from its belief that (1) the sanction imposed by the Board
should align with that imposed in the state where the issue originated; (2) in imposing
sanctions the Board should adhere to those set out in the Board's Guidelines for the
Imposition of Disciplinary Sanctions; and (3) the Final Order issued by the Board should
not be more onerous than the Summary Order.
                                                     5
       The Board timely appeals.


                                              ANALYSIS

  THE PRACTICE LIMITATIONS THE BOARD IMPOSED AGAINST DR. SAJADI'S KANSAS
  MEDICAL LICENSE WERE SUPPORTED BY SUBSTANTIAL COMPETENT EVIDENCE AND
                 WERE NEITHER ARBITRARY NOR CAPRICIOUS.

We review the Board's decision for substantial evidence and reasonableness.

       "Judicial review and civil enforcement of any agency action . . . shall be in
accordance with the Kansas judicial review act." K.S.A. 65-2851a(b); see Ryser v.
Kansas Bd. of Healing Arts, 295 Kan. 452, 458, 284 P.3d 337 (2012). Under the Kansas
Judicial Review Act (KJRA), this court considers this appeal from the district court as if
the doctor's petition for review of the Board's Final Order had originally been filed with
this court. See Hanson v. Kansas Corporation Comm'n, 58 Kan. App. 2d 82, 91, 464 P.3d
357 (2020).


       On appeal, the burden of proving the invalidity of the agency action rests with the
party asserting such invalidity. K.S.A. 77-621(a)(1); Golden Rule Ins. Co. v. Tomlinson,
300 Kan. 944, 953, 335 P.3d 1178 (2014). Thus, while the Board initiated this appeal, the
burden of establishing that the Board's decision lacked the requisite factual foundation
and was unreasonable or capricious rests with Dr. Sajadi. A court will only grant relief in
the limited set of circumstances set out in K.S.A. 77-621(c). As for this case, it would be
whether:


               "(7) the agency action is based on a determination of fact, made or implied by the
       agency, that is not supported to the appropriate standard of proof by evidence that is
       substantial when viewed in light of the record as a whole, which includes the agency
       record for judicial review, supplemented by any additional evidence received by the court
       under this act; or


                                                    6
              "(8) the agency action is otherwise unreasonable, arbitrary or capricious." K.S.A.
       77-621(c).


       If the action of the Board is constitutionally authorized, it is presumed valid on
review unless not supported by substantial competent evidence and is so wide of its mark
that it is outside the realm of fair debate, or is otherwise unreasonable, arbitrary, or
capricious and prejudicial to the parties. Vakas v. Kansas Bd. of Healing Arts, 248 Kan.
589, 594, 808 P.2d 1355 (1991). Substantial competent evidence refers to legal and
relevant evidence that a reasonable person could accept as adequate to support a
conclusion. Geer v. Eby, 309 Kan. 182, 190, 432 P.3d 1001 (2019). When analyzing the
evidence considering the record as a whole, the reviewing court "shall not reweigh the
evidence or engage in de novo review." K.S.A. 77-621(d).


The Board's decision was supported by substantial competent evidence.

       The practice of the healing arts is a privilege, not a right. K.S.A. 65-2801. Our
Legislature has vested the Board with the authority to administer the Kansas Healing Arts
Act (KHAA). K.S.A. 65-2812. Thus, its 15-person membership consisting of five doctors
of medicine, three doctors of osteopathy, three doctors of chiropractic form, one
podiatrist, and three public members bears the responsibility to license and regulate all
practitioners of the healing arts in Kansas. K.S.A. 65-2813.


       Any licensee under the KHAA may have his or her license "revoked, suspended or
limited, or the licensee may be publicly censured or placed under probationary
conditions, or an application for a license or for reinstatement of a license may be denied
upon a finding of the existence of any" of several reasons as set out by the statute. K.S.A.
65-2836. The reason at issue in Dr. Sajadi's case is found at subsection (j) which
provides:




                                                  7
               "(j) The licensee has had a license to practice the healing arts revoked, suspended
       or limited, has been censured or has had other disciplinary action taken, or an application
       for a license denied, by the proper licensing authority of another state, territory, District
       of Columbia, or other country."


       The Board, the district court, and the parties agree that Dr. Sajadi violated the
KHAA by virtue of his Missouri sanction. Where their respective roads diverge is the
extent to which that sanction may lawfully impact the doctor's Kansas medical license.
That is the issue we are tasked with resolving.


       According to Dr. Sajadi, the Board's conclusion lacks a foundation grounded in
substantial competent evidence because it rests only on his testimony and the agency
record, neither of which purportedly offered a comprehensive account of the Missouri
incident. He asserts that the Board did not even have a copy of the Missouri decision to
review and without that report the Board was limited to entering a Final Order based
strictly on the existence of the Missouri sanction.


       The agency records available to the Board included a copy of the Summary Order
which contained a summation of the facts the doctor stipulated to as part of the Missouri
settlement. They also had a chance to hear testimony from and ask questions of Dr.
Sajadi as to the specifics of the incident. As a product of those resources, the Board
learned that Dr. Sajadi performed surgery on Patient 1 in Springfield, Missouri, and
within hours of that surgery, left to return home to Overland Park, Kansas, a little over 2
hours away. Despite maintaining a practice in Springfield, Dr. Sajadi did not take the
initiative to partner with any medical professionals in that area to assist with post-
operative care of his patients should the need arise. Nor had he secured admitting
privileges at any area hospitals if his patients experienced complications. The sole
measure of post-operative care he established for his patients was to provide them with
different cell phone numbers where they could reach him if assistance was needed. He
did not have an answering service; he received his own calls directly.
                                                     8
       Unfortunately, Patient 1 developed post-surgical complications which demanded
her admittance to the hospital. But because of Dr. Sajadi's absence from the jurisdiction
and lack of a therapeutic protocol, Patient 1 was denied the benefit of a treating physician
who was familiar with her case or her care. Moreover, and perhaps more disconcerting, is
that the singular mechanism the doctor did have in place, his availability by phone,
likewise proved ineffective as he declined to answer each of his phones when Patient 1's
husband attempted to reach him for assistance at the onset of the patient's complications.


       From its inception, the disciplinary proceeding at issue was focused solely on the
matter involving Patient 1. We acknowledge that the agency record did not include a
formal copy of the Missouri incident report but note there is also no indication Dr. Sajadi
ever sought to supplement that record with such a report on the grounds that the record
was otherwise lacking. Nor has he advanced an argument highlighting that information
the report contained which he believes was critical to an analysis of his case. Moreover,
Dr. Sajadi has not directed us to statutory language or caselaw to buttress his claim that
the report was the key the Board needed to have before it could take substantive action
founded upon the details of the Missouri incident.


       Our research suggests that the Board is not restricted in the manner Dr. Sajadi
proposes. In Shushunov v. Kansas Bd. of Healing Arts, No. 112,136, 2015 WL 718079
(Kan. App. 2015) (unpublished opinion), the Board revoked the license of pediatrician
Sergey Shushunov, M.D., for felony convictions in Illinois. In their efforts to arrive at the
appropriate resolution of that case, the Board, as well as this court, reviewed the facts
underlying Shushunov's convictions. Both bodies considered that Shushunov entered the
home of his wife's paramour to confront him about their affair. After walking through the
man's unlocked door, Shushunov pointed a handgun at him, repeatedly punched him, and
yelled at him to leave his wife alone. Shushunov pleaded guilty to, and was convicted of,
attempted armed robbery and aggravated battery in Illinois. At the conference hearing to
revoke Shushunov's license to practice medicine in Kansas, the Board reviewed evidence,

                                              9
including mitigating circumstances presented by Shushunov, and concluded that
Shushunov had failed to present clear and convincing evidence that he would not
endanger the public.


       In our view, Shushunov reflects that when a Kansas licensed physician commits an
act in another state which lawfully provides the grounds for discipline or revocation of
the physician's medical license in that state, the Board and reviewing Kansas courts are
not precluded from considering all relevant factors. That broad scope is consistent with
the duties contemplated by the Legislature and allows for a process that ensures Kansans'
public health, safety, and welfare are insulated from harm.


       Dr. Sajadi also argues that the Board's conclusion that he engaged in an aberration
from the standard of care in his treatment of Patient 1 was not supported by substantial
competent evidence. The technical rules of evidence are relaxed in administrative
hearings and reviewing courts do not mandate that an expert testify to the precise medical
procedure which fell below the standard of care. See K.S.A. 77-524; Smith v. Milfeld, 19
Kan. App. 2d 252, 256, 869 P.2d 748 (1993). In Hart v. Kansas Bd. of Healing Arts, 27
Kan. App. 2d 213, 2 P.3d 797 (2000), Dr. Hart argued, as Dr. Sajadi does here, that the
lack of specific testimony related to the standard of care rendered the evidence
insufficient to support the Board's conclusion and corresponding sanction against him.
This court was not persuaded and observed that the Board did not object to Dr. Hart's
technical skills, but with his professional judgment, a matter that fell squarely within the
Board's expertise:


       "[A]lthough specific language regarding the standard of care was not used at the hearing,
       this does not mean that the standard of care was not adequately established or understood.
       This Court finds that Dr. Hart has not shown that the order of the Board was not based on
       substantial competent evidence. Further, the Court finds deference should be given to the
       Board in this instance, given the nature of the Board's expertise in matters involving the
       various standards of care for the healing arts profession." 27 Kan. App. 2d at 216.

                                                   10
       We agree with the court's analysis in Hart. The Board did not scrutinize the
efficacy of the liposuction surgery Dr. Sajadi performed, but his judgment in the post-
surgical care he afforded his patients. When the evidence presented is substantial and
supports a finding that a violation of the KHAA occurred, Board members are entitled
and expected to rely on their own expertise and experience in making these decisions.
That is precisely what occurred in Dr. Sajadi's case. The Board is peculiarly qualified to
predicate judgment in the sphere of the public health, safety, and welfare of our citizens
and that judgment ought not to be readily interfered with. Kansas Bd. of Healing Arts v.
Foote, 200 Kan. 447, 459, 436 P.3d 828 (1968). We have no trouble finding that
substantial competent evidence supported the Board's decision that Dr. Sajadi committed
acts in Missouri that necessitated imposing practice limitations on his Kansas medical
license to ensure our citizens are insulated from the unprofessional and improper practice
of medicine.


The Board's decision was not unreasonable, arbitrary, or capricious.

       Dr. Sajadi also argues that the Board's Final Order cannot be permitted to stand
because the practice limitations it imposed are unreasonable. "An agency action is
arbitrary and capricious if it is unreasonable or without foundation in fact." Wright v.
Kansas State Board of Education, 46 Kan. App. 2d 1046, 1059, 268 P.3d 1231 (2012).
The Kansas Supreme Court has explained that an action is arbitrary if a court acts
"without adequate determining principles" or acting without sound reason and judgment.
Dillon Stores v. Board of Sedgwick County Comm'rs, 259 Kan. 295, Syl. ¶ 3, 912 P.2d
170 (1996).


       Our review occurs under the umbrella of statutes which are remedial or designed
to protect the public. "Legislation which is remedial in nature is to be liberally construed
to effectuate the purpose for which it was enacted. A statute which is designed to protect



                                             11
the public must be construed in light of the legislative intent and is entitled to broad
interpretation." Gonzales v. Callison, 9 Kan. App. 2d 567, 570, 683 P.2d 454 (1984).


       Dr. Sajadi contends that imposition of the limitations on his license was
unreasonable because he was not afforded adequate notice. He essentially claims he was
unaware he would need to defend the quality of care he provided to Patient 1.


       Notice is considered sufficient when it is "reasonably calculated, under all of the
circumstances, to apprise interested parties of the pendency of an action and to afford the
parties an opportunity to present any objections." Johnson v. Brooks Plumbing, LLC, 281
Kan. 1212, 1215, 135 P.3d 1203 (2006). K.S.A. 77-518(c)(7) addresses notice for
administrative proceedings and requires "a statement of the issues involved and, to the
extent known to the presiding officer, of the matters asserted by the parties." Notice
complies with this provision when it advises the licensee of the facts supporting the
charges against him or her. See DeBerry v. Kansas Bd. of Accountancy, 34 Kan. App. 2d
813, 820, 124 P.3d 1067 (2005). We are not persuaded by Dr. Sajadi's assertion that the
Board deprived him of the right to adequate notice.


       First, the Summary Order for which Dr. Sajadi requested reconsideration, and
which was part of the agency record, contained a detailed summary of facts which he
stipulated to as part of his settlement agreement in Missouri. The scope of the Summary
Order was limited to the Missouri incident. And the formal notice of hearing provided to
the doctor prior to his hearing before the full Board specifically stated that "[t]he issues to
be determined in the Conference Hearing [are] whether to uphold, amend, or dismiss the
Summary Order and/or take other action authorized by the Healing Arts Act arising out
of the issues and circumstances described in the Summary Order and briefing submitted
by the parties." (Emphasis added.) Finally, and perhaps most notably, when the doctor's
counsel addressed the Board, not only did he speak of the facts in detail, but also
acknowledged the Board's ability to assess and impose appropriate disciplinary action. To

                                              12
that end, he even cautioned the Board not to execute a heavy-handed approach in Dr.
Sajadi's case because to do so could have a chilling effect on the willingness of other
Kansas physicians to enter into settlement agreements in other states for fear of reprisal
by the Kansas Board.


       Thus, not only was Dr. Sajadi aware of the substantive issue before the Board, but
also that the Board possessed the discretion to order the sanction it deemed appropriate
following a review of the agency record and the arguments of the parties. There is no
indication from the record that either Dr. Sajadi or his counsel felt blindsided by the
content of the hearing. K.S.A. 77-506 affords the doctor the ability to request a formal
hearing "[a]t any point" in the proceeding. No such request was ever made.


       From the record before us we are confident Dr. Sajadi received notice which
enabled him to make meaningful opportunity of the hearing the Board provided. We are
equally confident that the practice limitations imposed by the Board were reasonable. The
limitations have a direct bearing on post-surgical patient practice. They simply require
Dr. Sajadi to be physically present within 20 minutes' notice if a patient requires aid in
the first 24 hours following surgery, to have a protocol for backup, and to not perform
any surgery unless he has privileges within 20 miles of the location where he performed
the surgery. In our view, those are very reasonable expectations to place upon one
entrusted with the privilege of providing for the health and well-being of Kansans.
Particularly one who has previously demonstrated poor judgment related to post-surgical
care of his patients.


The district court substituted its judgment for that of the Board.

       As stated previously, the district court found that because the practice limitations
instituted by the Board (1) conflicted with the sanction imposed in the state where the
issue originated; (2) contravened the sanction discussed in the Board's Guidelines for the

                                             13
Imposition of Disciplinary Sanctions; and (3) were impermissibly more stringent than the
Summary Order, they were unreasonable and should be reversed.


       Although the district court may have come to a different conclusion than the
Board about the appropriate sanctions in Dr. Sajadi's case, it was not the function of that
court to substitute its judgment for the Board and craft a sanction it considered more
palatable. See Lacy v. Kansas Dental Bd., 274 Kan. 1031, 1040, 58 P.3d 668 (2002)
(district courts may not substitute its judgment for that of an administrative agency). The
Board's findings carry a presumption of validity, and a district court must not set aside
the Board's decision simply because it may disagree. Kansas Gas & Elec. Co. v. Kansas
Corporation Comm'n, 239 Kan. 483, 496-97, 720 P.2d 1063 (1986). Yet we conclude
that is precisely what occurred here.


There is no authority for the district court's conclusion that the Board was prohibited
from imposing a sanction founded upon the details of the Missouri incident.

       This conclusion by the district court is akin to Dr. Sajadi's position that the Board
is prohibited from stepping beyond the mere existence of the Missouri sanction to delve
into the details of the incident which prompted that sanction. As we stated, there simply
is no legal authority to support the conclusion that the Board is required to turn a blind
eye to the specifics of the occurrence which led to the imposition of a sanction in a sister
state. In our opinion, to mandate the same would be antithetical to the goals sought by the
KHAA. Again, the practice of the healing arts is a privilege. The State has the right to
regulate, through its agencies, the practice of medicine and this authority is broad in
scope. Corder v. Kansas Bd. of Healing Arts, 256 Kan. 638, 654, 889 P.2d 1127 (1994).
The Board, in its expertise, drafted highly refined, post-surgical practice limitations for
Dr. Sajadi's Kansas medical license to ensure Kansas residents receive quality
compassionate care throughout the duration of their treatment by this physician. These



                                             14
restrictions fall precisely within the scope of the obligation with which the Board is
entrusted.


The district court erred in finding that the sanction imposed by the Board must parallel
that imposed by the Missouri Board.

       In addressing the reasonableness issue, the district court turned to the Guidelines
for the Imposition of Disciplinary Sanctions published by the Board. The guidelines are
simply a resource intended to aid in the assessment of appropriate sanctions. They are not
mandates. The district court highlighted that the guidelines recommend imposition of
"parallel actions" in Kansas when a sanction is imposed in a different state. The court
determined the practice limitations imposed on Dr. Sajadi by the Board were "much more
onerous" than the action taken by the Missouri Board, a measure which, in the district
court's opinion, lacked justification and was therefore unreasonable. In so doing, the court
essentially stripped the Board of its legislatively awarded discretion to impose the
sanctions it concludes are appropriate, based on its expertise, in each set of
circumstances. There is no indication the guidelines contemplate such rigidness in their
application. To the contrary, the language included within that resource reflects the
opposite to be true. In its "Non-binding Table of Common Sanctions" the Board cautions
the reader as follows:


       "This table does not have the force of law, regulation, or binding policy. It does not
       constitute the analytical framework that will necessarily guide the Board's sanctioning
       analysis in every case. By publishing this information, the Board does not limit itself to
       any form of disciplinary order and it may consider its entire range of authority. The
       Board may depart from the sanction identified as an 'example of common sanction' as it
       deems appropriate in any case without additional notice. The Board's sanctioning
       authority is defined and limited exclusively by the applicable statutes, regulations,
       and settled Kansas case law. The information contained herein is provided to give
       insight into the considerations that the Board commonly applies to its analysis



                                                   15
       pursuant to applicable law." Kansas State Board of Healing Arts, Guidelines for the
       Imposition of Disciplinary Sanctions, p. 12.


       The district court assigned a presumptive status to the listed sanctions which does
not exist. There is no indication that the Board's authority is constrained by the
disciplinary actions taken in another state. When the court's finding undermines the well-
settled law that a rebuttable presumption of validity attaches to all actions of an
administrative agency, we will not allow it to stand. See Jones v. Kansas State University,
279 Kan. 128, 139-40, 106 P.3d 10 (2005).


The district court's conclusion that the Board was prohibited from including sanctions
within its Final Order that were more stringent than those set forth in the Summary
Order was erroneous.

       Unlike a Final Order, Summary Orders do not arise out of a review conducted by
or a hearing held before the entire Board. Rather, Summary Orders emerge from an
administrative determination which finds simply that facts exist to support an order for
sanctions under the KHAA. In essence, a Summary Order is best described as a
"proposed order" that only acquires force and effect if there is no objection to the order.
See K.S.A. 77-537. If a party requests a hearing, however, the Summary Order becomes a
nullity because the matter proceeds to a de novo hearing before the full Board without
deference to the findings or sanctions proposed in the Summary Order. K.S.A. 77-
537(a)(4); K.S.A. 77-537(c).


       Unlike the cursory review of the case which yields a Summary Order, a hearing
before the entire Board will involve the presentation of testimony and receipt of evidence,
as it did in Dr. Sajadi's case. After the proceeding, the Board applies its expertise and
determines what sanctions, if any, are appropriate because of the full body of evidence
before it. The evidence presented here yielded a finding that specific practice limitations
were appropriate to protect the public. Given the distinctly different processes which

                                                  16
drive Summary and Final Orders, it is perfectly reasonable to expect that a full hearing
would lead to more refined and particularized sanctions. The district court's ruling
reflects a misunderstanding of the distinction between the two levels of inquiry that result
in Summary and Final Orders. That flawed analysis cannot sustain a finding that the
Board's imposition of practice limitations was unreasonable.


       We find that the Board's imposition of practice limitations was reasonable and the
district court's decision to eliminate those restrictions was error. The decision of the
district court is reversed. The decision of the Board imposing practice limitations on Dr.
Sajadi's Kansas medical license is reinstated.


       Reversed.




                                              17